Citation Nr: 0801249	
Decision Date: 01/11/08    Archive Date: 01/22/08

DOCKET NO.  06-35 876	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for 
a low back disability. 

2.  Entitlement to service connection for bilateral carpal 
tunnel syndrome (CTS).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Associate Counsel
INTRODUCTION

The veteran served on active duty from May 1976 to May 1992.

This matter comes to the Board of Veterans' Appeals (Board) 
from rating decisions of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Montgomery, Alabama.  A rating 
decision of June 2002 denied the veteran's claim of 
entitlement to service connection for CTS.  A rating decision 
of September 2005 denied entitlement to an evaluation in 
excess of 20 percent for the veteran's service-connected low 
back disability.  

The veteran was afforded a travel Board hearing in August 
2007.  A transcript of the testimony offered at this hearing 
has been associated with the record.  

Initially, the Board notes that prior to the veteran's August 
2007 Board hearing and certification of his appeal to the 
Board, the RO received additional evidence in the form of a 
VA medical records.  These medical records address both the 
severity of veteran's low back disability and CTS, but do not 
address the etiology of CTS, which is the ultimate issue in 
regards to this claim.  Accordingly, the Board does not find 
that this evidence is pertinent to the veteran's claim of 
entitlement to service connection for CTS and will proceed 
with adjudication of this claim.  See 38 C.F.R. § 19.31 
(2007).  As discussed below, the veteran's claim for an 
evaluation in excess of 20 percent for his service-connected 
low back disability is remanded for consideration of this 
newly received evidence.  Id. 

The issue of entitlement to an evaluation in excess of 20 
percent for a low back disability being remanded is addressed 
in the REMAND portion of the decision below and is REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.





FINDINGS OF FACT

The veteran did not incur CTS in service.  


CONCLUSION OF LAW

Service connection for bilateral CTS is not established.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act (VCAA)

Before assessing the merits of the appeal, VA's duties under 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002 & Supp. 2007), and 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2007), must be examined.

VA has a duty to indicate which portion of information should 
be provided by the claimant, and which portion VA will try to 
obtain on the claimant's behalf, which was accomplished in 
this case via a letter dated in July 2004.  This letter also 
informed the veteran of the information and evidence 
necessary to substantiate a claim of service connection.

The Court in Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
continued to recognize that typically a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim for VA benefits.  In this 
case, the appellant did not receive sufficient VCAA notice in 
a timely fashion.  Nonetheless, any possible prejudice due to 
the timing of adequate notice was cured by subsequent 
readjudication of the issue on appeal in an April 2006 
Statement of the Case.  See Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. 
Cir. 2006) (specifically declining to address harmless error 
doctrine).
The notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim.  Those five elements include 1) veteran 
status; 2) existence of a disability; 3) a connection between 
the veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  Upon 
receipt of an application for a claim of service connection, 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
In this case, the veteran did not receive notice concerning 
the degree of disability and effective dates in a timely 
fashion; he received such notice in March 2006.  In terms of 
any notification regarding downstream elements, because of 
the denial of the issue below, any such downstream elements 
are rendered moot; thus, the veteran is not prejudiced by the 
Board's consideration of the pending issue.  

It is further noted that in order to be consistent with 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), notice must also 
request or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  38 C.F.R. 
§ 3.159(b)(1).  See Pelegrini, 18 Vet. App. at 121.  In this 
case, this has been fulfilled by the aforementioned July 2004 
letter, which generally advised the veteran to provide the RO 
with any evidence that might support his claim.

VA is also required to assist the claimant in obtaining 
evidence necessary to substantiate a claim, which includes 
providing a medical examination when necessary to decide the 
claim.  38 C.F.R. § 3.159(c).  The RO has obtained all of the 
veteran's service medical records, VA medical records and all 
private records identified by the veteran for which he 
requested VA's assistance in obtaining.  He has not indicated 
the presence of any other outstanding relevant records and 
has not requested VA's assistance in obtaining any other 
evidence.  He has been provided medical examinations in 
furtherance of substantiating his claim. 

Given the preceding, VA satisfied its duties to the veteran 
given the circumstances of this case.

Laws and Regulations

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active service, or for aggravation of a pre-existing injury 
suffered, or disease contracted, during such service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service 
connection may also be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Under applicable criteria, VA shall consider all lay and 
medical evidence of record in a case with respect to benefits 
under laws administered by VA.  When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, VA shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 
see also Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990) (a 
claimant need only demonstrate that there is an "approximate 
balance of positive and negative evidence" in order to 
prevail).

Analysis

The veteran's service medical records do not contain a 
diagnosis of CTS.  Treatment records dated in April and May 
1986 show that the veteran complained of pain in the right 
wrist following a fall on his outstretched right hand.  A 
sprain of the right wrist was diagnosed and a follow up 
radiologic consultation later showed a right hand and wrist 
within normal limits.  A September 1987 treatment note shows 
a sprain of the right little finger.  Separation examination 
dated in February 1992 showed normal upper extremities and 
musculoskeletal system.

In November 2001, the veteran was afforded a VA examination 
to address CTS.  At the time, the veteran reported cramping 
of his hands, which had begun approximately 4 years prior, in 
1997.  he later amended this statement to say that these 
symptoms had begun about 10 to 15 years prior, when he served 
as a typist in service, and that the symptoms had only 
increased in severity about four years prior to the 
examination.  He denied any history of trauma to his hands or 
arms.  Following examination, the examiner diagnosed probable 
mild CTS, which he doubted started 10 to 15 years ago. 

In January 2006, the veteran was once again seen by VA for 
examination of CTS.  The examiner noted the veteran's 
provided history of in-service typing and that following 
service he worked as a painter.  The veteran offered a 
history of pain, numbness and tingling in the hands, which he 
stated stemmed from service.  Following examination and 
review of the claims file, the examiner diagnosed bilateral 
CTS.  In closing, the examiner stated that he could not 
attribute the veteran's bilateral CTS to service without 
resorting to mere speculation.  

As aforementioned, the veteran testified at a Board hearing 
in August 2007.  At the time, he reported being a typist in 
service for about 16 years.  He also reported receiving 
treatment for hand pain while in service.  Following service, 
he reported first seeking treatment for bilateral hand pain 
about five years following his discharge.  The veteran 
related a history of hand pain ever since his discharge from 
service.  

Service connection for CTS is not established.  The Board 
acknowledges the veteran's testimony regarding hand pain in 
service, which has persisted to present day.  Nonetheless, 
the competent medical evidence first shows a diagnosis of CTS 
in 2001, almost a decade after his discharge from service.  
Although the veteran is competent to testify as to 
symptomatology, he is not competent to render an opinion 
regarding the etiology of his bilateral CTS.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992); see also Routen v. 
Brown, 10 Vet. App. 183, 186 (1997) (a layperson is generally 
not capable of opining on matters requiring medical 
knowledge).  There is no indication in the veteran's service 
medical records that he was ever treated for CTS; he was 
treated for acute wrist and finger injuries.  Moreover, the 
competent medical evidence fails to bring the evidence into 
at least equipoise that the veteran incurred bilateral CTS in 
service.  In sum, the evidence provided by medical 
professionals outweighs the statements regarding 
symptomatology provided by the veteran.  See Guerrieri v. 
Brown, 4 Vet. App. 467, 470-71 (1993).  The preponderance of 
the evidence is against the claim of entitlement to service 
connection for bilateral CTS and it must be denied.  


ORDER

Entitlement to service connection for bilateral CTS is 
denied.


REMAND

As mentioned in the introduction, the Board notes that prior 
to the veteran's August 2007 Board hearing and certification 
of his appeal to the Board, the RO received additional 
evidence in the form of a VA medical records, which address 
the severity of veteran's low back disability.  Accordingly, 
a remand is necessary for issuance of a Supplemental 
Statement of the Case.  See 38 C.F.R. § 19.31 (2007).  

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be afforded a VA 
examination to address the severity of 
his low back disability.  The claims 
folder should be made available to the 
examiner for review in conjunction with 
the examination.  The examiner should be 
asked to assess the frequency and 
duration of any incapacitating episodes 
necessitating bed rest prescribed by a 
physician, and comment on the extent of 
any functional impairment caused by the 
veteran's low back disability.  The 
examiner should indicate whether any 
reported pain or functional loss is 
supported by adequate pathology and 
evidenced by visible behavior.  A 
complete rationale for all opinions 
expressed by the examiner should be 
provided.

2.  After attempting to obtain any 
possibly outstanding VA records, the RO 
should again review the record.  If the 
veteran's claim for an evaluation in 
excess of 20 percent for a low back 
disability remains denied the appellant 
and his representative should be 
furnished a Supplemental Statement of the 
Case and given the opportunity to respond 
thereto before this case is returned to 
the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


